RESOLUCIÓN
Por CUANTO, con fecha 30 de junio de 1960 este Tribunal dictó una orden dirigida al abogado Víctor M. Bosch para que compareciera a mostrar causas por las cuales no deba ser suspendido, separado o destituido del ejercicio de la abogacía en Puerto Rico.
Por cuanto, dicha orden se funda en que: (1) “se ha presentado a este Tribunal Supremo una copia certificada *2de la sentencia que dictó el 16 de junio de 1959 la Corte de Apelaciones de los Estados Unidos para el Primer Circuito en el caso titulado In re Seafarers International Union of North America, Atlantic and Gulf District (Puerto Rico Division), AFL-CIO, et al., núm. 5506 (original), en virtud de la cual se declaró al abogado Víctor M. Bosch culpable de un desacato criminal contra dicha Corte y se le impuso una multa de $10,000 por esa ofensa;” y (2) “se ha presen-tado a este Tribunal Supremo una copia certificada de la orden que dictó el 17 de junio de 1960 la Corte de Distrito de los Estados Unidos para el Distrito de Puerto Rico en el caso In re Víctor M. Bosch, sobre Desaforo, en virtud de la cual se suspendió al abogado Víctor M. Bosch del ejercicio de su profesión ante dicha Corte por un período de seis meses
Por cuanto, el abogado querellado contestó por escrito aceptando los hechos expuestos en la orden para mostrar causas.
Por cuanto, dicho abogado expuso en su contestación hechos atenuantes de la falta por él cometida y a ese efecto declaró bajo juramento en la vista celebrada en este caso;
Por cuanto, el querellado no ha mostrado causa sufi-ciente por la cual no deba ser suspendido del ejercicio de la profesión de abogado en los tribunales de Puerto Rico.
Por tanto, considerando la naturaleza de los cargos por los cuales fue convicto el abogado querellado por dicha Corte de Apelaciones y las circunstancias atenuantes que bajo juramento expuso en la vista de este caso, se suspende al abogado Víctor M. Bosch en el ejercicio de la abogacía en los tribunales de Puerto Rico, por un período de seis meses a partir de la fecha de esta resolución.
Lo acordó el Tribunal y firma el Sr. Juez Presidente Interino.